Citation Nr: 9900176	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-26 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) benefits under 
38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and C.F.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1965 to August 
1969.  The veteran died on March [redacted], 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The notice of disagreement was 
received in June 1994.  The statement of the case was sent to 
the appellant in June 1994.  The substantive appeal was 
received in August 1994.


REMAND

In her substantive appeal, the appellant requested that she 
be afforded a personal hearing before a member of the Board 
at the RO.  Although she was subsequently afforded a personal 
hearing at the RO before a hearing officer, the appellant has 
not been afforded a personal hearing before a member of the 
Board at the RO.  In November 1998, the Board sent the 
appellant a letter in order to verify whether or not she 
wanted a personal hearing.  She was informed that if she did 
not respond, the Board would assume that she still wanted a 
personal hearing before a member of the Board at the RO.  The 
appellant did not respond.  

In light of the foregoing, the Board finds that this case 
must be returned to the RO so that the appellant may be 
scheduled for a personal hearing before a member of the Board 
at the RO.  

The RO should schedule the appellant for 
a personal hearing before a member of the 
Board at the RO.  

No action is required of the appellant until further notice.  
The Board expresses no opinion, either factual or legal, as to 
the ultimate determination warranted in this case pending 
completion of the requested development.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
